DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 objected to because of the following informalities:  
Claim 1, line 6: amend “the feed material” to “the metalliferous feed material”.  
Claim 15, line 4: amend “oxidising” to “oxidizing”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9, 13, 16, 19, 20, 21, 22, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "at the first level" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “first level” is recited in 
Claim 6 recites the limitation "at the second level" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “the second level” is recited in claim 3.  The examiner interprets that claim 6 depends on claim 3 instead of claim 1. Clarification is requested.
Claim 6 recites the limitation "the slag layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “the slag layer” is recited in claim 2, however as stated above “the second level” is first mentioned in claim 3.  Therefore, the examiner interprets that claim 6 depends on claim 3 instead of claim 1. Clarification is requested.
Claim 8 recites the limitation "the inclined off-gas duct part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “the inclined off-gas duct part” is recited in claim 7.  The examiner interprets that claim 8 depends on claim 7 instead of claim 1. Clarification is requested.
Regarding dependent claims 9, 23, and 24, these claims do not remedy the deficiencies of parent claim 8 noted above, and are rejected for the same rationale.
Claim 13 recites the limitation "the zinc oxide containing dust" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the inclined off-gas duct part" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “the inclined off-gas duct part” is recited in claim 7.  The examiner interprets that claim 16 depends on claim 7 instead of claim 1. Clarification is requested.
Claim 19 recites the limitation "at the first level" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “first level” is recited in claim 3.  The examiner interprets that claim 19 depends on claim 3 instead of claim 1. Clarification is requested.
Claim 20 recites the limitation "at the first level" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “first level” is recited in claim 3.  The examiner interprets that claim 20 depends on claim 3 instead of claim 1. Clarification is requested.
Claim 21 recites the limitation "at the second level" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “the second level” is recited in claim 3.  The examiner interprets that claim 21 depends on claim 3 instead of claim 1. Clarification is requested.
Claim 22 recites the limitation "at the second level" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is noted that the first mention of “the second level” is recited in claim 3.  The examiner interprets that claim 22 depends on claim 3 instead of claim 1. Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 19, 20, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard et al. (US 5,567,225) (hereinafter “Bernard”).

Regarding claim 1, Bernard teaches a method of making pig iron by an in-bath direct reduction, in which zinc is recovered from a dust containing zinc (Bernard, Column 1, lines 5-7). The method of Bernard also teaches an apparatus having a metallurgical vessel which has a melting cyclone above it in which iron-oxide containing material is fed into the melting cyclone (Bernard, Figure 1 and Column 1, lines 63-65). Further, Bernard teaches that the hot gas is discharged from the melting cyclone as waste gas through an opening (9) (Bernard, Figure 1 and Column 3, lines 9-10). 
The apparatus having a metallurgical vessel and melting cyclone above it of Bernard corresponds to the smelting apparatus comprising a smelting vessel and a smelt cyclone mounted on the smelting vessel and in connection with the inside of the smelting vessel of the present invention. The recovery of zinc from a dust containing zinc and using an iron-oxide containing material feed of Bernard corresponds to the recovery of zinc from zinc containing materials using a smelting apparatus for smelting a metalliferous feed material of the present invention. The hot gas discharged through an opening above the melting cyclone of Bernard corresponds to an off-gas duct connected to the smelt cyclone of the present invention. 

The introduction of iron compounds to the melting cyclone of Bernard corresponds to injecting the feed material with a carrier gas into the smelt cyclone of the present invention. Supplying oxygen into the melting cyclone of Bernard corresponds to injecting an oxygen containing gas into the smelt cyclone of the present invention. Suppling fuel, such as coal, to the metallurgical vessel of Bernard corresponds to injecting coal with a carrier gas into the smelting vessel of the present invention. Supplying oxygen into the metallurgical vessel of Bernard corresponds to injecting an oxygen containing gas into the smelting vessel of the present invention. The optional step of injecting fluxes with a carrier gas into the smelting vessel is not required and therefore, Bernard does not need to teach injecting fluxes with a carrier gas into the smelting vessel and the limitations of the present invention are still satisfied. The introduction of dust containing zinc to the melting cyclone of Bernard corresponds to wherein the zinc containing materials are injected into the smelt cyclone and/or into the smelting vessel of the present invention. 

Regarding claims 2, 3, 5, 6, 19, 20, 21 and 22, the claims further limit wherein the zinc containing materials are injected into the smelting vessel, which is an optional embodiment of claim 1 (i.e., injected into the smelt cyclone or into the smelting vessel) and therefore not .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 5,567,225) (hereinafter “Bernard”).

Regarding claims 4, 17, and 18, Bernard also teaches the zinc dust, which is fed into the melting cyclone, can be very fine and can therefore be formed into micropellets, preferably of a size substantially smaller than 3 mm, i.e., less than 2.0 mm (Bernard, Column 2, lines 22-27). The size of the micropellets being substantially smaller than 3 mm overlaps with the presently claimed ranges of at most 2.0 mm, at most 1.5 mm, and at most 1.0 mm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 



Claims 7, 8, 9, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 5,567,225) (hereinafter “Bernard”) in view of Dry et al. (WO 2015/089563 A1) (hereinafter “Dry”).
The Examiner is using the WO 2015/089563 reference that Applicant provided with the IDS filed 9/28/2020.

Regarding claim 7, while Bernard teaches an opening for the waste gas to be removed from the melting cyclone, Bernard does not explicitly disclose wherein the off-gas is guided through an inclined off-gas duct part downstream of the smelting vessel and the smelt cyclone.

With respect to the difference, Dry teaches a smelting process and apparatus in which an off-gas duct extends downstream of the cyclone chamber, at an inclined angle of 10-15° to the horizontal so that the off-gas undergoes the substantial change in direct as it moves through a bend (Dry, Figure 1, pg. 4, lines 8-12 and pg. 10, lines 7-9).
As Dry expressly teaches, the purpose of the substantial change in direction is to move the off-gas quickly away from the upward extension of the cyclone chamber, which in turn encourages liquid material to be de-entrain at a high temperature section and run back continuously into the molten bath and accretions formed on walls in the off-gas duct to fall down in the high temperature downstream section and be melted there and to avoid “mini carbon boil” (Dry, pg. 4, lines 12-21).
Bernard and Dry are analogous art as they are both drawn to a smelting apparatus that contains a smelting vessel, smelting cyclone, and off-gas outlet duct (Bernard, Abstract; Dry, Abstract).
In light of the motivation to have an inclined off-gas duct downstream of the cyclone chamber as taught in Dry above, it therefore would have been obvious to one of ordinary skill in the art to have an inclined off-gas duct downstream of the melting cyclone of Bernard in order to move the off-gas quickly away from the upward extension of the cyclone chamber, which in turn encourages liquid material to be de-entrain at a high temperature section and run back continuously into the molten bath and accretions formed on walls in the off-gas duct to fall down 

 
Regarding claims 8, 9, 23, and 24, Bernard also teaches that after the waste gas charged with zinc dust is discharged according to arrow 14, water supplied via (15) cools the waste gas to 600°C (Bernard, Column 3, lines 35-38). Even though Figure 2 depicts the cooling unit (15) as an angled piece, it would have been obvious to one of ordinary skill in the art to have the cooling unit in an “upright” position. The water supplied to cool the waste gas of Bernard corresponds to wherein the off-gas is cooled/quenched in an upright off-gas duct part downstream of the inclined off-gas duct part of the present invention. The cooling of the waste gas to 600°C of Bernard corresponds to wherein the off-gas is cooled/quenched to a temperature of ≤ 1200°C, a temperature of ≤ 1050°C, or a temperature of ≤ 900°C of the present invention. 

Regarding claims 14, 15, and 16, Bernard also teaches oxygen is supplied through openings (8) to the melting cyclone, i.e., upstream of the waste gas opening, and that the oxygen supplied creates combustion with the hot gas so that the zinc vaporizes out of the zinc-containing dust, i.e., controlling amount of oxygen to vaporize the zinc (Bernard, Figure 1, Column 2, lines 60-62, and Column 3, lines 3-10). The supplied oxygen of Bernard, corresponds to wherein the off-gas from the smelting apparatus is controlled by controlling the amount of oxygen injected into the smelt cyclone and/or the smelting vessel, wherein the off-gas from the smelting apparatus is controlled by controlling the amount of oxygen injected into the process such that the conditions in the off-gas are oxidizing, and wherein a controlled amount of oxygen is injected into the off-gas upstream of the inclined off-gas duct part of the present invention. 


Allowable Subject Matter
Claims 10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 would be allowable for disclosing wherein the off-gas is passed through a cooling tower followed by a cold dust cyclone. While Bernard discloses that after the waste gas charged with zinc dust is discharged according to arrow 14, water supplied via (15) cools the waste gas to 600°C (Bernard, Column 3, lines 35-38), Bernard fails to teach the off-gas is passed through a cooling tower followed by a cold dust cyclone. Therefore the step of a cooling tower and cold dust cyclone is allowable.

Claim 11 would be allowable for disclosing wherein the off-gas is passed through a high temperature dust cyclone. While Bernard discloses the use of a melting cyclone for the reduction of iron ore and zinc (Bernard, Figure 1, Column 2, lines 60-62, and Column 3, lines 6-7), Bernard fails to teach the off-gas is passed through a high temperature dust cyclone. Therefore the step of a high temperature dust cyclone is allowable.

Claim 12 would be allowable for disclosing wherein the off-gas is used to drive a steam driven electric generator. While Bernard teaches that waste gas is removed from the melting cyclone, Bernard does not disclose that the off-gas is used to drive a steam driven electric 


Claim 13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Bernard teaches dust containing zinc as well as iron compounds are introduced via feed (2) to the melting cyclone (1), oxygen is supplied through openings (8) to the melting cyclone (Bernard, Figure 1, Column 2, lines 60-62, and Column 3, lines 6-7). However, Bernard fails to teach that at least part of the zinc oxide containing dust recovered from the off-gas is injected into the smelting vessel. Therefore, the step of injecting at least part of the zinc oxide containing dust recovered from the off-gas into the smelting vessel is allowable. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732